          Case 1:21-mj-00173-ZMF Document 20 Filed 07/29/21 Page 1 of 2




        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

United States of America                       )
                                               )
   v.                                          )       USDC No. 21-mj-173 (ZMF)
                                               )
William D. Merry, Jr.          defendant.      )

            UNOPPOSED MOTION TO CONTINUE PRELIMINARY HEARING

        Defendant, through undersigned counsel Nathan I. Silver, II, Esq., (“counsel”) appointed

by this Court under the Criminal Justice Act, with the consent of the United States, respectfully

moves the Court to continue the preliminary hearing, now set for August 9, 2021 at 10:00 a.m.,

for sixty (60) days, on a date convenient to the parties and the Court.

        The parties continue plea negotiations in an effort to resolve the matter without a trial.

Further, the government has advised that it expects to complete its disclosure of pretrial

discovery roughly thirty (30) dates from the date of this filing, material which will then have to

be reviewed by counsel and shared with his client.

        It will serve the interests of justice to continue the preliminary hearing. Counsel has

discussed with the defendant waiving the time under the Speedy Trial Act between August 9,

2021 and the next scheduled court date, and the defendant agrees to do so. Likewise, the

government is prepared to waive the time noted.

        A proposed Order is attached.

        WHEREFORE, the defendant respectfully moves the Court to grant said relief.

                                        This pleading is,

                                      Respectfully submitted,
         Case 1:21-mj-00173-ZMF Document 20 Filed 07/29/21 Page 2 of 2




                                            /s/

                                      NATHAN I. SILVER, II
                                       Unified Bar #944314
                                        6300 Orchid Drive
                                       Bethesda, MD 20817
                                     (301) 229-0189 (direct)
                                      (301) 229-3625 (fax)
                                    email: nisquire@aol.com

                                  CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that a copy of the foregoing pleading has been served via ECF on
Jessica Arco, Esq., U.S. Department of Justice and attorney of record for the government in the
instant case, this 29th day of July, 2021.

                                           /s/
                                     _______________________________
                                     Nathan I. Silver, II
